UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1719



JOSEPH C. SUN,

                                              Plaintiff - Appellant,

          versus


TOWN OF JACKSON; J. M. HESS; DENNIS RUSHTON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. R. Bryan Harwell, District Judge. (CA-
04-684-1-RBH)


Submitted:   November 28, 2005            Decided:   December 9, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph C. Sun, Appellant Pro Se. Vinton DeVane Lide, VINTON D.
LIDE & ASSOCIATES, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph C. Sun appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Sun v. Town of

Jackson, No. CA-04-684-1-RBH (D.S.C. June 9, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -